Judgment unanimously modified on the law and on the facts to the extent of striking the amount of the damage award, remanding and directing a new trial on the limited issue of damages only, and otherwise affirmed, with costs to respondent. Plaintiff, a doll manufacturer, sought to recover the sum of $10,509.15 for property damage allegedly suffered by it as a result of water seepage from defendant’s premises. There is ample proof of defendant’s negligence proximately causing some loss to plaintiff, but proof of the nature and extent of loss and of the measure of damages is totally inadequate (Dubvner’s Bootery, v. General Outdoor Adv. Go., 10 A D 2d 923) and the award, in amount, is against the weight of the credible evidence. Concur — Botein, P. J., McNally, Stevens, Eager and Bastow, JJ.